[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
This is an appeal from the action of the defendant Board of Tax Review of the town of Madison. The appellants appealed from the re-assessment of their real property known as 160 Middle CT Page 16053 Beach Road in the 1991 re-evaluation program. The current owner has been substituted as the appellant by stipulation of the parties, viz., Deborah C. Thompson.
The court has heard the testimony of appraisers for the appellant and the town and has examined the comparable sales relied on by both appraisers. Having heard several of these Madison Tax Appeals, the court is familiar with many of these properties.
The appellant urges the court to accept its evaluation of $603,000.00 as the fair market value as of October 1, 1990. The town's appraiser urges the adoption of an evaluation of $830,000.00.
After considering the claims of the parties and their rebuttals of each other's positions, the court rejects the appellants figure. The property in question enjoys several features which render it more valuable or as valuable as some of the comparables. The evaluation advanced by the town, $830,000.00, is more reflective of the actual sales data reflected by the comparable sales utilized by the parties.
It is the conclusion of the court that the fair market value of the subject property on October 1, 1990 was $830,000.00.
Anthony V. DeMayo, Judge Trial Referee